COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-07-362-CV
SHARON
HELVEY                                                                APPELLANT
 
                                                   V.
 
BEN BOWEN, CARL RENNER,                                                 APPELLEES
MARILYN LYNCH, TONI WRIGHT, 
AND
BETTY HOLMAN                                                                          
 
 
                                               ----------
            FROM THE 352ND
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On February 26, 2008, we notified appellant that her brief had not
been filed as required by Texas Rule of Appellate Procedure 38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we could dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.
Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).                        
PER CURIAM               
 
PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.  
 
DELIVERED:  March 20, 2008  
 




[1]See Tex. R. App. P. 47.4.